Citation Nr: 0009221	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current hearing loss which was caused or 
aggravated by injury or disease incurred in or aggravated by 
service.  

3.  No competent evidence has been submitted to show that the 
veteran has tinnitus which was caused or aggravated by injury 
or disease incurred in or aggravated by service.  

4.  The veteran is shown to have sinusitis which was likely 
first manifested in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).  

3.  The veteran's sinusitis is due to disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran asserts in a February 1997 application for VA 
benefits that he developed hearing loss, tinnitus and 
sinusitis while in service.  The veteran further explained in 
an October 1998 Substantive Appeal that in 1955, while flying 
to the Far East, he was forced to land due to sinus blockage.  
The veteran indicated that he was admitted to Kodiak Naval 
Hospital in 1955 where it was discovered that he had sinus 
damage and a 20 percent hearing loss.  The veteran also noted 
that a medical discharge was delayed due to his participation 
in "Top Secret Project Dragnet."  

In a September 1957 application for VA outpatient dental 
treatment, the veteran stated that he was treated for nasal 
blockage in August 1955 at the Kodiak Naval Hospital in 
Kodiak, Alaska.  The veteran also stated that he was treated 
for a mouth injury at Johnsons Air Force Base in "Tyokio, 
Japan" in January 1956.  

A June 1962 report of x-ray examination noted bilateral 
mucosal thickening in relation to the maxillary sinuses which 
was considered to represent chronic sinusitis with a slight 
acute exacerbation at the time of the x-ray examination.  

A December 1965 private outpatient treatment record indicated 
that the veteran had struck his right frontal area of his 
head on a steel exhaust pipe and noted a post-traumatic right 
frontal headache.  

An October 1966 private out patient treatment record noted 
treatment for a headache over the right eye.  The report 
noted that the veteran had indicated that this also happened 
in 1955 while flying to Japan and that he had been 
hospitalized for three weeks.  

An October 1966 private medical statement noted that the 
veteran was being treated by another physician regarding 
nasal bilateral polyps.  The physician also noted that if 
treatment with antibiotics and nasal decongestants did not 
correct a clouding in the right frontal sinus that surgery 
was the next considered treatment.  The physician opined that 
the right frontal and supraorbital headaches were probably 
related to the sinusitis.

A November 1966 private medical statement noted that during 
an October 1966 medical examination the veteran reported four 
occasions since his childhood in which he had episodes of 
right frontal headaches lasting between two and three weeks.  
The physician opined that it was a possibility that these 
were cluster type headaches.  

An additional November 1966 private medical statement noted 
that the veteran was hospitalized and that sinus x-rays 
showed right frontal sinusitis.  The statement also noted 
that a rather large polyp was present in the middle meatus of 
the right nasal passage and a smaller polyp was present in 
the left middle meatus.  The physician noted that he had 
removed the polyps and drained a large amount of mucoid 
material from the veteran's nose, which relieved the pain.  

A further November 1966 private medical statement regarding 
follow up treatment for acute frontal sinusitis indicated 
that the veteran had continued to remain asymptomatic except 
for a polyp present in the left meddle meatus, which the 
physician again treated.  

A May 1997 VA report of medical examination noted that the 
veteran reported that he initially noticed bilateral hearing 
loss and sinusitis while flying in an unpressurized cabin 
approximately 40 years earlier.  The report also noted that 
the veteran reported that he first noticed tinnitus "several 
years ago."  The report included a diagnosis of bilateral 
high frequency sensorineural hearing loss and bilateral 
tinnitus.  

The record also included a May 1997 VA tinnitus worksheet 
which noted that the veteran reported that he first noticed 
tinnitus in 1955 while flying in an unpressurized cabin.  The 
worksheet also noted that the veteran reported that he had 
fallen and struck his right temple but could not remember the 
date.  Further, the report noted that the veteran noted that 
the tinnitus occurred about every day and lasted for half of 
the day.  

A May 1997 VA audiological evaluation noted that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
65
75
LEFT
20
35
40
80
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 86 percent in the left ear.  

A June 1997 VA report of nose and sinus examination noted the 
veteran's reported history of in-service hospitalization for 
sinusitis and nasal blockage.  The report noted that the 
veteran reported recurrent symptoms of headaches and nasal 
stuffiness until the 1966 surgery that removed nasal polyps 
and relieved sinus blockage.  The report also noted that the 
veteran reported very little trouble with headaches since 
1966 but that he did report some continued nasal stuffiness 
and difficulty breathing through his nose.

That report noted no tenderness to pressure over the sinuses 
above or below the veteran's eyes and a slight nasal 
stuffiness on breathing in through each nostril.  The report 
also noted that no nasal blockage or obstruction was 
detected.  Additionally, the report included diagnoses of 
postoperative surgery for nasal polyp and chronic sinusitis.  

A June 1997 VA radiology report noted a clinical history of 
chronic sinusitis and stated that the paranasal sinuses were 
well aerated and that there was no evidence of sinusitis.  

The record also indicates that the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in April and July 1997.  A May response from 
NPRC to the RO stated that no medical records regarding the 
veteran were on file with them and suggested that they might 
have been destroyed in a fire.  The second request from the 
RO to the NPRC for the veteran's service medical records also 
contained a request for reconstruction of medical data based 
on information on his DD 214 and information he provided in a 
June 1997 medical data reconstruction form.  The December 
1997 NPRC response to the RO indicated that, based on the 
information provided, a search for records from the Surgeon 
General's Office also was negative for information regarding 
the veteran's in-service medical treatment.  

The veteran also submitted a September 1998 statement from a 
private registered nurse who stated that she worked at a 
private clinic from the early 1930's through 1967 and that 
she remembered the veteran very well.  She stated that the 
veteran had been treated for ear and sinus infections and 
that he was referred to a private hospital for further 
treatment.  

An additional witness statement from a receptionist who 
stated that she worked at the same clinic from 1952 until 
1975, noted that she also remembered the veteran very well.  
The statement indicated that the veteran had been treated for 
ear and sinus infections and that he was referred to a 
private hospital for further treatment.  

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for hearing loss as an organic disease of the nervous system 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss and tinnitus

For the purposes of determining whether the claims are well 
grounded, the record shows that the veteran has current 
bilateral hearing loss and tinnitus.  The May 1997 VA report 
of medical examination included a diagnosis of bilateral 
tinnitus and high frequency sensorineural hearing loss.  
Additionally, for the purposes of determining well 
groundedness, the record can be read to support that the 
veteran had an in-service injury or disease, based on his 
assertions that he noticed decreased hearing and ringing in 
his ears while in service.  The record, however, contains no 
medical evidence establishing a nexus between the current 
hearing loss and tinnitus and his claimed in-service 
injuries.  

The Board is cognizant of the veteran's assertions that his 
hearing loss and tinnitus are due to in-service disease or 
injury, including flying in an unpressurized cabin.  As noted 
hereinabove, however, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Further, although some of the medical evidence included the 
veteran's reported history of in-service injury, none of the 
medical evidence of record specifically addresses a 
relationship between his current hearing loss and tinnitus 
and any claimed in-service injuries or diseases. 

Because the veteran has not submitted competent evidence of a 
nexus, the Board finds that the claims of service connection 
for hearing loss and tinnitus are not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that his hearing loss and 
tinnitus were caused or aggravated by injury or disease 
incurred in service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth hereinabove well grounded.  

Sinusitis

The Board finds that the veteran's claim of service 
connection for sinusitis is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In light of his allegation of 
sinusitis in service, presumed credible for well groundedness 
purposes, coupled with the medical evidence of treatment over 
the years and allegations of continuous symptoms, the Board 
finds the claim of service connection for sinusitis to be 
well grounded.  See Savage v. Gober, 10 Vet. App. 488; 
38 U.S.C.A. 5107(a); 38 C.F.R. § 3.303(d).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

As indicated hereinabove, the veteran alleged that, while 
flying to the Far East, he was forced to land due to a sinus 
blockage.  He indicated that he was admitted to Kodiak Naval 
Hospital in 1955 where it was discovered that he had sinus 
damage.  The Board notes that the veteran's contention in 
this regard has been consistent over the years.  The Board 
finds most persuasive his September 1957 application for VA 
outpatient dental treatment in which he described the 1955 
incident.

Although the first evidence of post-service treatment was in 
1962, the diagnosis was that of chronic sinusitis.  
Contemporaneous treatment records show that he continued to 
be treated for sinus problems through 1966.  Although there 
is a absence of contemporaneous treatment records between 
1966 and the 1990s, lay statements from employees of a 
private North Carolina establish that the veteran was seen 
there as late as 1975.  

The June 1997 VA examination report noted the veteran's 
medical history-albeit as described by the veteran.  The 
veteran complained of nasal stuffiness and difficulty 
breathing through the nose.  The diagnosis was that of 
chronic sinusitis.

The Board finds the veteran's description of symptomatology 
over the years credible.  Indeed, the June 1997 VA examiner 
apparently found nothing inconsistent with the veteran's 
reported history.  In the absence of any contradictory 
evidence, the Board finds that the evidence is at least in 
equipoise and thus supports the veteran's claim of service 
connection for sinusitis.  


ORDER

Service connection for hearing loss is denied, as a well-
grounded claim has not been presented.  

Service connection for tinnitus is denied, as a well-grounded 
claim has not been presented.  

Service connection for sinusitis is granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

